Exhibit 10.31

AMENDMENT TO

THE EXCHANGE AGREEMENT

November 14, 2012

This is an AMENDMENT (this “Amendment”) to the Amended and Restated Exchange
Agreement, dated as of August 1, 2012, by and among Och-Ziff Capital Management
Group LLC, Och-Ziff Holding Corporation, Och-Ziff Holding LLC, OZ Management LP,
OZ Advisors LP, OZ Advisors II LP and the Och-Ziff Limited Partners and Class B
Shareholders from time to time party thereto (as amended, restated, supplemented
or modified from time to time, the “Exchange Agreement”). Capitalized terms used
but not otherwise defined herein shall have the same meanings ascribed to them
in the Exchange Agreement.

R  E  C  I  T  A  L  S:

WHEREAS, the parties hereto desire to enter into this Amendment to make the
modifications set out herein to the terms and conditions of the Exchange
Agreement pursuant to Section 3.1(c) thereof.

A  M  E  N  D  M  E  N  T:

1. Amendment. The parties hereto agree that Section 2.2(b)(i) and
Section 2.2(b)(ii) of the Exchange Agreement are hereby amended with respect to
the Ziffs such that any Exchange Notice to be provided by the Ziffs with respect
to an A Exchange pursuant to Section 2.1(a)(i) of the Exchange Agreement shall
only be effective if such Exchange Notice is provided at least 61 days prior to
the applicable Quarterly Exchange Date.

2. Exchange Agreement. Except as hereby amended, the Exchange Agreement shall
remain unchanged and in full force and effect and nothing in this Amendment
shall have any effect on the procedures applicable to the exercise by the Ziffs
of their rights with respect to a B Exchange pursuant to Section 2.1(a)(ii) of
the Exchange Agreement.

3. General. This Amendment shall be binding on the executors, administrators,
estates, heirs, legal successors and representatives of each of the undersigned.

4. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without regard to conflicts
of laws principles thereof).

5. Pronouns. Wherever from the context it appears appropriate, each pronoun
stated in the masculine, the feminine or neuter gender shall include the
masculine, the feminine and the neuter.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

(Signatures Follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed and delivered as of the date
first written above by each of the undersigned, and the undersigned do hereby
agree to be bound by the terms and provisions set forth in this Amendment.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:   /s/ Joel M. Frank Name:   Joel M.
Frank Title:   Chief Financial Officer OCH-ZIFF HOLDING CORPORATION By:   /s/
Joel M. Frank Name:   Joel M. Frank Title:   Chief Financial Officer OCH-ZIFF
HOLDING LLC By:   /s/ Joel M. Frank Name:   Joel M. Frank Title:   Chief
Financial Officer EXCHANGE COMMITTEE By:   /s/ Daniel S. Och Name:   Daniel S.
Och Title:   Chairman



--------------------------------------------------------------------------------

CONSENTED TO BY:

 

ZIFF INVESTORS PARTNERSHIP, L.P. II

By: Ziff Investment Management, L.L.C., its general partner

By:   /s/ David Gray Name:   David Gray Title:   Vice President

 

ZIFF INVESTORS PARTNERSHIP, L.P. IIA

By: Ziff Investment Management, L.L.C., its general partner

By:   /s/ David Gray Name:   David Gray Title:   Vice President

 